Citation Nr: 0939412	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  05-17 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an effective date prior to June 29, 2004, 
for the grant of service connection for an anxiety disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March and August 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  The March 2005 rating decision denied 
service connection for bilateral hearing loss and tinnitus.  
The August 2005 rating decision granted service connection 
for an anxiety disorder, and assigned an initial 10 percent 
evaluation, effective June 29, 2004.  A subsequent November 
2006 rating decision increased his evaluation for an anxiety 
disorder to 50 percent, retroactive to the date of the grant 
of service connection.  The Veteran had disagreed with the 
initial 10 percent evaluation, but stated in July 2006 that a 
30 percent evaluation would satisfy him.  As the Veteran has 
been awarded a 50 percent evaluation, the claim for an 
increased initial evaluation for an anxiety disorder is 
considered withdrawn and is not before the Board.  

The Veteran testified at a RO hearing in August 2005 and a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in April 2008, in support of his claims.  After the 
hearing, he submitted VA treatment records, but did not waive 
his right to have the RO initially consider this additional 
evidence.  38 C.F.R. §§ 20.800, 20.1304(c) (2008).  Normally, 
this would be grounds for a remand, but the medical evidence 
was not pertinent to the issues on appeal, and therefore a 
remand for initial consideration of this evidence by the RO 
is not required.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was not caused by 
his period of military service.  

2.  The Veteran's tinnitus was not caused by his period of 
military service.  

3.  The Veteran's original claim for service connection for 
an anxiety disorder was received on July 19, 1974.  Service 
connection was originally denied in a March 1975 decision.  
The Veteran did not appeal this decision and it became final.  

4.  The Veteran filed a new claim to reopen on June 29, 2004.  
The RO initially denied this claim in March 2005, but then 
granted it in an August 2005 rating decision, and assigned 
June 29, 2004, as the effective date. 


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred or 
aggravated in service, and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2009). 

2.  The Veteran's tinnitus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 

3.  The criteria for an effective date prior to June 29, 
2004, for the grant of service connection for an anxiety 
disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.114, 3.155, 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A. Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For claims, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim, i.e., the "fourth 
element" notice.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

The notice provided by VA must be given prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (Mayfield II); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  However, if VCAA notice 
was not provided prior to the initial adjudication of the 
claim or, if provided, was inadequate or incomplete, such an 
error can be "cured" by providing the required notice and 
then readjudicating the claim, including in a Statement of 
the Case (SOC) or Supplemental Statement of the Case (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, the December 2006 SSOC letter addressed the 
disability rating and effective date elements of his claims, 
and his claims were then readjudicated in the November and 
December 2007 SSOCs.  Mayfield IV, 499 F.3d at 1323.  
Accordingly, any error in the notice as to Dingess has been 
rendered harmless by the corrective actions that were taken 
by the RO. 

B. Duty to Assist

The Board finds that the duty to assist provisions of the 
VCAA have been met with respect to the issues on appeal.  All 
available service treatment records (STRs) have been obtained 
and associated with the Veteran's claims folder.  Further, 
all relevant treatment records adequately identified by the 
Veteran have been procured and associated with his claims 
folder.  The Veteran underwent a VA audiology examination in 
August 2004.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Once VA has provided a VA examination, it is required to 
provide an adequate one, regardless of whether it was legally 
obligated to provide an examination in the first place.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007).  An examination with 
an etiology opinion must contain a rationale for that 
opinion, or it is inadequate.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007).  The August 2004 examination provided an 
etiology opinion that was accompanied by the examiner's 
rationale for that opinion.  Thus, the examination is 
adequate and a remand for a new examination is not necessary.  
Additionally, the Veteran testified at both a RO and Travel 
Board hearing.  

Accordingly, the Board finds that VA has done everything 
reasonably possible to notify and to assist the Veteran in 
the development of his claims.  Under the circumstances of 
this case, additional efforts to assist him in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
Veteran).  

II.  Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303(a) (2008).  Service connection 
may be established either by showing direct service 
incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the Veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical evidence 
with respect to the question of medical nexus when such 
requires specialized knowledge and training not possessed by 
a lay person that is needed to provide such an opinion.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

A.  Bilateral Hearing Loss and Tinnitus

Impaired hearing will be considered a disability only after 
threshold requirements are met.  See 38 C.F.R. § 3.385.  To 
qualify as a disability, the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz must be 40 
decibels or greater; or the thresholds for at least three of 
those frequencies must be 26 decibels or greater; or the 
speech recognition scores using the Maryland CNC Test must be 
less than 94 percent.  Id.  

The results of the August 2004 VA audiogram were deemed 
invalid for rating purposes.  The examiner stated that the 
results were inconsistent; the Veteran provided pure tone 
thresholds in the severe range, but his speech discrimination 
scores were "very good," and he had normal acoustic reflex, 
which suggested normal or near-normal hearing.  The 
audiologist could not determine whether the Veteran was 
making a conscious effort to deceive (malingering).  There 
are no other VA audiograms of record.  The Veteran submitted 
records from Dr. T. E., a private physician.  Dr. T. E. 
provided a summary of an August 2005 audiogram wherein she 
found "profound" hearing loss in his right ear and 
"severe" hearing loss at 250 Hertz in his left ear, that 
sloped up to a mild loss at 1000 Hertz, and then severe loss 
from 2000 to 8000 Hertz.  However, Dr. T. E. did not provide 
a copy of the actual audiogram, and therefore the Board 
cannot determine whether the Veteran's pattern of bilateral 
hearing loss meets the requirements to qualify as a 
disability under 38 C.F.R. § 3.385.  There are no other 
medical records in the Veteran's claims folder that provide 
concrete measurements of his hearing loss.  Thus, it cannot 
be shown that his hearing loss meets the disability 
threshold, and therefore his claim for bilateral hearing loss 
must be denied.  Id.  

Even assuming, for the sake of argument, that the invalid 
audiogram report confirms the presence of a current hearing 
loss disability that meets the requirements of 38 C.F.R. 
§ 3.385 for purposes of showing a hearing loss disability as 
defined by VA, the Veteran's claims for bilateral hearing 
loss and tinnitus must still be denied on both presumptive 
and direct bases.  

Hearing loss is considered a chronic disease for which 
service connection may be presumptively granted if it 
manifests to a compensable degree within one year of 
separation from service, or at anytime during service.  
38 C.F.R. §§ 3.307, 3.309.  There is simply no evidence, 
either during or post-service, to show that the Veteran's 
hearing loss met the requirements of 38 C.F.R. § 3.385 within 
one year of separation from service.  There is no evidence to 
show a diagnosis of tinnitus within one year of separation of 
service, or at anytime during service.  Therefore, service 
connection cannot be granted for either condition on a 
presumptive or chronic basis.  

The Veteran's STRs are unremarkable for any relevant 
complaints, diagnoses of, or treatment for bilateral hearing 
loss or tinnitus.  This is probative evidence against the 
claims.  See Struck v. Brown, 9 Vet. App. 145 (1996).  The 
Veteran underwent a VA examination in August 2004.  As 
discussed above, the audiogram results were not provided 
because they were invalid.  At the examination, he reported 
working on A-6 aircraft while serving in the Republic of 
Vietnam.  He wore hearing protection.  He denied significant 
non-military noise exposure, with the exception of occasional 
recreational hunting, during which he wore hearing 
protection.  He first noticed his hearing loss shortly after 
separation of service, but did not specify a definite period 
for the onset.  He described his hearing loss as progressive, 
and gave a history of bilateral tinnitus, which was present 
approximately 30 percent of the time.  The examiner reviewed 
the Veteran's claims folder, and stated that there was no 
evidence of hearing loss or tinnitus in the STRs.  His 
separation examination showed normal audiometric thresholds.  

The examiner diagnosed the Veteran with "nonorganic hearing 
loss" and bilateral recurrent tinnitus.  The examiner 
defined nonorganic hearing loss as "a conscious or 
unconscious effort from the individual being tested to 
exaggerate or fabricate audiometric threshold results."  The 
examiner stated that even if hearing loss were present at the 
time of the examination, it would have occurred subsequent to 
separation from the military.  The examiner opined that it 
was less likely than not that possible hearing loss and 
tinnitus were related to in-service acoustic trauma because 
the STRs were negative for hearing loss and his separation 
examination indicated normal hearing.  This opinion and 
rational is entitled to great probative weight, and it 
provides evidence against the Veteran's claims.  

The Veteran submitted two August 2005 statements from Dr. T. 
E., who opined, "[t]he etiology of [the Veteran's] hearing 
loss and tinnitus is unclear, however, noise exposure (i.e. 
aircraft engine) could have contributed to it," and 
"...hearing loss I see today could be caused by [aircraft 
engine noise], although it is impossible to confirm.  Other 
employment he has had that could have contributed to the 
hearing loss is as a water treatment plant operator."  These 
opinions are speculative, as indicated by the use of the word 
"could," and they are not accompanied by rationales.  A 
speculative opinion is inconclusive, not positive or 
negative, and therefore does not constitute evidence either 
for or against a claim.  Further, the Court has held that 
medical opinions which are speculative, general or 
inconclusive in nature, cannot support a claim.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. 
App. 459, 462 (1996); Libertine v. Brown, 9 Vet. App. 521, 
523 (1996).  Thus, Dr. T. E.'s statements cannot provide 
evidence in support of the Veteran's claim.  The remaining 
medical evidence of record is not at all pertinent to the 
Veteran's claims for hearing loss and tinnitus.  

In May 2005, the Veteran submitted a statement in which he 
asserted that as a plane captain, he performed pre-flight 
checks, post-flight checks, and inspections of A-6 Intruder 
aircraft.  He stated that he wore a hearing protection 
helmet, but often had to remove it to crawl under the 
aircraft.  He did not notice hearing loss until a month after 
separation from service, and attributed it to his work on the 
A-6 aircraft.  At his two hearings before VA, he made the 
same assertion.  As a layperson, the Veteran is competent to 
report the onset of observable symptoms and continued 
symptomatology since that time.  Barr, 21. Vet. App. at 309; 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  
However, generally, laypeople are not competent to express an 
opinion concerning the etiology of a purported disorder.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In some cases, lay evidence may be used to establish a nexus, 
but not in this case.  Barr,  21. Vet. App. at 307.  When, as 
in this case, evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after 
the evidence has been admitted")).  The Veteran's 
statements, when weighed against the STRs, the August 2004 VA 
examination, and medical evidence of record, are less 
probative.  His August 2004 audiology results indicate that 
he may have exaggerated his symptoms, which negatively 
impacts his credibility for purposes of demonstrating 
continuity of symptomatology for both hearing loss and 
tinnitus.  Moreover, the VA examiner suggested that the 
Veteran might not even have hearing loss because his acoustic 
reflex was normal.  Additionally, while the Veteran reported 
hearing loss within a month of leaving service, there is no 
evidence that he sought treatment for this condition for 
almost 30 years.  The Board must note the lapse of many years 
between the Veteran's separation from service and the first 
treatment for the claimed disorder.  The United States Court 
of Appeals for the Federal Circuit has determined that such a 
lapse of time is a factor for consideration in deciding a 
service connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  Thus, the Veteran's lay statements 
are not entitled to as much probative weight as the August 
2004 VA examination report.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for hearing loss and tinnitus.  Since the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims for 
service connection for bilateral hearing loss and tinnitus 
are denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

III.  Earlier Effective Date Claim

Except as otherwise provided in the regulations, the 
effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400.  In order for benefits 
to be paid from the day following the date of discharge, the 
application for benefits must be received within one year of 
discharge or release from service.  See 38 U.S.C.A. § 
5110(b)(1).

The Veteran filed a claim for service connection for a 
nervous condition on July 19, 1974, within one year of 
separation.  The RO denied his claim in a March 31, 1975, 
rating decision because he failed to report for a VA 
examination.  He did not appeal the March 1975 rating 
decision, and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  The Veteran has not alleged in his pleadings that 
there was clear and unmistakable error in the March 1975 
rating decision, and no such claim has been submitted.  
38 C.F.R. § 3.105(a). 

On June 29, 2004, the Veteran filed a claim to reopen for 
service connection for a mental condition.  The RO denied his 
claim in a March 2005 rating decision.  The Veteran filed a 
timely Notice of Disagreement, and testified at an RO 
hearing.  In an August 2005 rating decision, the RO granted 
his claim and assigned June 29, 2004, as the effective date 
because it was the date the claim was received.  The 
effective date was correctly selected as the effective date 
for the grant of service connection, as that is the date the 
current claim was received and it is later than the date 
entitlement arose, i.e. the date the Veteran's anxiety 
disorder began.  See 38 C.F.R. § 3.400(q)(2), (r).  
Additionally, nothing that can be construed as a formal or 
informal claim to reopen prior to this date is of record.

The Veteran asserts that he should be entitled to benefits 
effective from the date he was separated from service because 
that is when he was diagnosed with a mental condition.  The 
Board does not dispute that he was diagnosed with a mental 
condition prior to the date he filed his claim to reopen in 
June 2004.  But that is not the dispositive issue.  Rather, 
according to the applicable statute and regulation, and case 
law, the effective date for the grant of service connection 
for this condition may be no earlier than the actual date of 
receipt of his petition to reopen the claim, which did not 
occur until June 29, 2004.  There is simply no legal 
entitlement to an earlier effective date prior to when he 
filed the petition to reopen this claim.  VA is not required 
to anticipate any potential claim for a particular benefit 
where no intention to raise it was expressed with VA.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U. S. C. A. 5107(b) and 38 C.F.R. 
§§ 3.102, 4.3 regarding reasonable doubt are not applicable, 
and the claim must be denied.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  The Veteran may wish to consider filing a 
claim for review of the March 31, 1975, rating decision on 
the basis of clear and unmistakable error, if appropriate, 
for purposes of establishing an earlier effective date.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  

The claim for an effective date earlier than June 29, 2004, 
for the grant of service connection for a chronic anxiety 
disorder is denied.  



____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


